Exhibit 10.1
IN THE MATTER OF
THE MEGA LIFE AND HEALTH INSURANCE COMPANY
State of Oklahoma
MID-WEST NATIONAL LIFE INSURANCE COMPANY OF TENNESSEE
State of Texas
THE CHESAPEAKE LIFE INSURANCE COMPANY
State of Oklahoma
SETTLEMENT AGREEMENT
          This Settlement Agreement (“Agreement”) is entered into as of this
26th day of August, 2009 by and between The MEGA Life and Health Insurance
Company, Mid- West National Life Insurance Company of Tennessee and The
Chesapeake Life Insurance Company (collectively, the “Company”) and the
Commissioner of the Massachusetts Division of Insurance.
     A. Background and Recitals

  1.   The MEGA Life and Health Insurance Company (“MEGA”) is and has been a
licensed insurance company domiciled in the State of Oklahoma.     2.   Mid-West
National Life Insurance Company of Tennessee (“Mid-West”) is and has been a
licensed insurance company domiciled in the State of Texas.     3.   The
Chesapeake Life Insurance Company (“Chesapeake”) is and has been a licensed
insurance company domiciled in the State of Oklahoma.     4.   All three
(3) Companies are subsidiaries of HealthMarkets, Inc. (“HealthMarkets”), a
Delaware corporation, with its principal place of business in North Richland
Hills, Texas. Any other current, after acquired or formed insurance company
subsidiaries, affiliates or agencies of HealthMarkets licensed by the
Massachusetts Division of Insurance (“Division”) are likewise bound by any
continuing conditions imposed on the Company pursuant to this Agreement.     5.
  On November 6, 2003, the Division called a limited scope market conduct
examination of MEGA. This examination was confined to review the following
standards in small group health insurance: company operations/management,
complaint handling, marketing and sales, certificate holder service and
underwriting and rating.

1



--------------------------------------------------------------------------------



 



  6.   On January 12, 2005, as a result of the preliminary findings from the
examination referenced in the previous paragraph, the Division called a limited
scope market conduct examination of MEGA, Mid-West and Chesapeake. This
examination was confined to a review of the claims handling practices in small
group health insurance.     7.   As a result of the findings from these
examinations, the Division engaged in extensive discussions with the Company
with respect to the findings, a plan of corrective action by the Company to
address those findings for the benefit of the Company’s current and former
certificate holders, and a means of providing for the enforcement of such a
plan. An examination report concerning the limited scope market conduct
examination of MEGA’s, Mid-West’s and Chesapeake’s claims handling practices
examination was released concurrently with a Regulatory Settlement Agreement
(RSA) in December 2006.     8.   During the two-year period following the RSA,
the Division continued monitoring of the Company’s activities and implementation
of the RSA requirements. Such monitoring included members of the examination
team conducting periodic reviews of randomly selected files. Monitoring also
included meetings with Company senior management to discuss compliance with the
RSA.     9.   On January 12, 2009, the Division commenced re-examination of
certain key provisions of the RSA. An examination report concerning this
re-examination is being released concurrently with this Agreement.

B. Provisions

  1.   The Company will submit notice necessary to discontinue voluntarily sales
of health benefit plans to eligible individuals and eligible small businesses in
the Massachusetts market pursuant to the provisions of 211 CMR 66.05 (3) and
will not offer any new health benefit plan in the Commonwealth of Massachusetts,
as defined under M.G.L. c. 176J, Section 1 on or after October 1, 2009 for a
period of three years.     2.   The Company may continue to renew all existing
health benefit plans and honor all existing contracts according to all relevant
statutory and regulatory requirements as required under M.G.L. c. 176J,
Section 4(c). Neither this Agreement nor any of the relief to be offered under
this Agreement shall be interpreted to alter in any way the contractual items of
any policy/certificate nor to reduce or increase any rights provided by federal
statute including the Federal Health Insurance Portability and Accountability
Act of 1996.

2



--------------------------------------------------------------------------------



 



  3.   After the expiration of the three year period, the Company may submit to
the Division a business plan to offer health benefits plans that meets the
Division’s approval, said approval not to be unreasonably withheld.     4.   The
Company may continue to offer the following types of health insurance plans that
are excepted from the definition of a “health benefit plan” under M.G.L. c.
176J, Section 1: accident only; dental only; vision only; hospital indemnity
plans; specified disease; disability income products; and any other health
insurance plan that may be now or later excepted from the definition of “health
benefit plan.” These types of health insurance plans were not the subject of the
December 2006 RSA. In addition, the Company may continue to offer any type of
life insurance for which it is licensed in Massachusetts.     5.   The Company
must refer all producer activities that lead to any disciplinary action against
a producer, including termination of a producer’s appointment, to the Division’s
Special Investigations Unit (“SIU”) for a period of two years following the
execution of this Agreement. Said disciplinary action is that taken according to
the business rules in effect at the Company at the time of the action.     6.  
The Company must contact those insureds whose health benefit plan was issued in
Massachusetts on or after May 1, 2005 and who meet both of the following
conditions, regardless of whether the person is currently covered by a Company
health benefit plan: a) those insureds who were not contacted through a Benefit
Confirmation Call (BCP) or confirmation letter (except for those insureds who
were not contacted because they cancelled their insurance coverage prior to the
date they should have received a BCP call or letter) and b) those insureds who
had claims on certificates issued that were denied in total without payment
based on certain remark codes (as set forth in Exhibit 1). The purpose of this
contact is to confirm the insured’s understanding of the product and reevaluate
any claims where the insured can establish they had a good faith basis for
believing that the claims were not processed correctly.

  a.   Beginning no later than the sixtieth day following the execution of this
Agreement, the Company shall begin mailing notices (set forth in Exhibit 2) to
all of the applicable insureds advising that they may request a reassessment of
totally denied claims. The mailing will be conducted in three phases with thirty
days, or the next business day, between each phase. With respect to any insureds
whose mailed notice is undeliverable, the Company shall provide the Division
with evidence that the efforts to locate insureds are rigorous and thorough.
Such efforts shall include the use of or consultation with third parties or
their databases, additional letter forwarding services offered by the United
States Postal Service,

3



--------------------------------------------------------------------------------



 



      and coordination with the Division. The Company will conduct a fourth
mailing thirty days after the third phase to re-send to insureds whose notice
was returned as undeliverable.

  b.   Notice to applicable insureds whose coverage was issued on or after
May 15, 2009, will be sent in the fourth phase as described above.     c.  
Insureds are to mail a Claims Reassessment Form (as set forth in Exhibit 3)
postmarked no later than sixty-seven days from the date the Company mailed the
notice.     d.   The Company will complete the reassessment pursuant to the
processes and timeframes as agreed to between the Division and the Company (as
set forth in Exhibits 4).     e.   The Company will maintain records for this
reassessment process and will submit monthly reports to the Division.

      The Division shall monitor the claim reassessment process and shall
conduct reviews of decisions in the manner and at such intervals as it deems
appropriate.     7   The Division will monitor the Company’s compliance with
this Agreement. The Company agrees no later than ten business days after the end
of the month beginning with the October 2009 month end report, to submit monthly
reports to the Division (or less frequently as agreed with the Division) with
respect to SIU referrals as described in Section B.5 above and the claims
reassessment process as described in Section B.6 above. The Division, in its
discretion, may conduct re-examination(s) of the issues addressed by this
Agreement.     8.   The reasonable costs of the Division in monitoring the
Company’s compliance with the Agreement, including, but not limited to, the cost
of conducting any reviews, monitoring of monthly reports submitted by the
Company or re-examination(s) provided for by the Agreement, shall be paid by the
Company.     9.   The Company does not admit, deny or concede any actual or
potential fault, wrongdoing, liability or violation of law in connection with
any facts or claims that have been or could have been alleged against it, but
considers it desirable for this matter to be resolved.     10.   The Company is
entering into this Agreement in order to resolve all issues stemming from the
December 2006 RSA between the Company and the Division and to resolve all issues
identified in the subsequent reviews and/or re-examinations conducted through
February 2009.     11.   The Company will continue to comply with the
requirements of the December 2006 RSA related to Company operations and
management,

4



--------------------------------------------------------------------------------



 



      complaint and grievance handling, marketing and sales, certificate holder
services, underwriting and rating, and claims processing as such requirements
pertain to the business that the Company continues to issue and/or renew after
this Agreement is executed. The Company, however, will not be implementing a new
claims processing system, but rather has made modifications to its existing
system to resolve the issues identified in part B.6.b of the December 2006 RSA.

  12.   In the event that subsequent to the date of the execution of this
Agreement, the Company and/or its parent settles any matter not specifically
covered by this Agreement with any other State on a multi-state basis, the
Division is not precluded from participating in any such multi-state regulatory
settlement agreement. Such participation does not void the Company’s obligations
under this Agreement.     13.   The Company shall remit the sum of $2,000,000 to
the Massachusetts Division of Insurance within ten business days of the
execution of this Agreement.     14.   This Agreement may be signed in multiple
counterparts, each of which shall constitute a duplicate original, but which
taken together shall constitute but one and the same instrument.     15.   This
Agreement shall be governed by and interpreted according to laws of the
Commonwealth of Massachusetts.     16.   The signatories hereto represent and
warrant that they have full authority to execute this Agreement on behalf of the
parties herein.

C. Remedies

  1.   In order to encourage timely implementation of the terms of this
Agreement, the Division may impose an additional penalty of up to $3,000,000.
The Division, after appropriate examination(s), expects the Company to be in
compliance with this Agreement in various stages over the three years following
its execution as follows:

  a.   If the Company fails to make SIU referrals as required by Section B.5.
above for a period of two years following the execution of this Agreement, the
Division may impose a penalty of up to $1,500,000.     b.   If the Company fails
to make monthly reporting the Division may impose a penalty of up to $500,000.  
  c.   The reassessment of certain claims should be completed on or about
280 days from the effective date of this agreement unless the

5



--------------------------------------------------------------------------------



 



      parties have extended this date. Failure to complete this reassessment may
result in a penalty of up to $1,000,000. This requirement shall be measured by a
tolerance level of 4 %.

  2.   In addition to the other penalties applicable pursuant to this Agreement
the Division retains the right to impose any other regulatory penalty otherwise
available by law, including fines, with respect to the Company’s willful
violation of the terms of this Agreement or any other violation of law not
addressed in this Agreement.     3.   The enforcement of any fine imposed
hereunder and the findings upon which any such fine are based shall be subject
to judicial review as otherwise provided by law.

[THE REST OF THIS PAGE INTENTIONALLY LEFT BLANK]

6



--------------------------------------------------------------------------------



 



          THE MEGA LIFE AND HEALTH INSURANCE COMPANY
    BY:   /s/ PHILLIP J. HILDEBRAND      Phillip J. Hildebrand,      President
and Chief Executive Officer            August 26, 2009      MID-WEST NATIONAL
LIFE INSURANCE COMPANY OF TENNESSEE

    BY:   /s/ PHILLIP J. HILDEBRAND      Phillip J. Hildebrand,      President
and Chief Executive Officer            August 26, 2009      THE CHESAPEAKE LIFE
INSURANCE COMPANY

    BY:   /s/ PHILLIP J. HILDEBRAND      Phillip J. Hildebrand,      President
and Chief Executive Officer            August 26, 2009      MASSACHUSETTS
DIVISION OF INSURANCE
    BY:   /s/ NONNIE S. BURNES      Nonnie S. Burnes,       Commissioner of
Insurance            August 26, 2009     

7



--------------------------------------------------------------------------------



 



Exhibit 1
Massachusetts Claims Reassessment Remark Codes

      Code   Description  
02
  PERSONAL/CONVENIENCE ITEMS, TAKE-HOME DRUGS ARE NOT ELIGIBLE. REFER TO
EXCLUSIONS AND LIMITIATIONS IN YOUR PLAN.
 
   
03
  CHARGES FOR BLOOD, PLASMA OR BLOOD DERIVATIVES ARE NOT ELIGIBLE. REFER TO
EXCLUSIONS AND LIMITATIONS IN YOUR PLAN.
 
   
05
  ONLY ONE SURGICAL PROCEDURE THRU ONE INCISION IS ELIGIBLE. REFER TO THE
BENEFITS SECTION IN YOUR PLAN.
 
   
06
  ONLY ONE PHYSICIAN VISIT PER DAY IS ELIGIBLE.REFER TO THE CERTIFICATE SCHEDULE
PAGE.
 
   
07
  ONLY ONE SPINAL MANIPULATION EXPENSE IS ELIGIBLE PER MONTH. REFER TO THE
BENEFITS SECTION IN YOUR PLAN.
 
   
08
  CHARGES EXCEED THE MAXIMUM SET FORTH IN YOUR CERTIFICATE. REFER TO THE
CERTIFICATE SCHEDULE PAGE.
 
   
15
  THESE CHARGES ARE NOT ELIGIBLE UNDER YOUR PLAN. CHARGES FOR BENEFITS NOT
SPECIFICALLY LISTED IN YOUR PLAN ARE INELIGIBLE
 
   
16
  ROUTINE PHYSICALS AND / OR IMMUNIZATIONS ARE NOT COVERED. REFER TO THE
DEFINITION OF A COVERED EXPENSE IN YOUR PLAN.
 
   
17
  ROUTINE WELL BABY CARE AND/OR IMMUNIZATIONS ARE NOT ELIGIBLE REFER TO THE
DEFINITION OF A COVERED EXPENSE IN YOUR PLAN.
 
   
19
  CONTRACEPTIVE MANAGEMENT IS INELIGIBLE. REFER TO THE DEFINITION OF A COVERED
EXPENSE IN YOUR PLAN.
 
   
20
  OUT-PATIENT TREATMENT CHARGES ARE NOT ELIGIBLE UNDER YOUR BASE PLAN. REFER TO
EXCLUSIONS AND LIMITATIONS IN YOUR PLAN.
 
   
22
  THE FIRST DATE OF TREATMENT WAS NOT RECEIVED WITHIN THE LIMITATIONS LISTED IN
YOUR POLICY/CERTIFICATE.
 
   
23
  OUTPATIENT EXPENSES NOT SPECIFICALLY LISTED IN YOUR PLAN ARE NOT COVERED.
 
   
24
  REFER TO THE EXCLUSIONS AND LIMITATIONS IN YOUR PLAN. MENTAL AND/OR NERVOUS
DISORDERS ARE NOT ELIGIBLE.
 
   
25
  NO BENEFITS ARE PROVIDED FOR NORMAL PREGNANCY. REFER TO THE EXCLUSIONS AND
LIMITATIONS IN YOUR PLAN.
 
   
29
  THIS DATE OF SERVICE EXCEEDS THE MAXIMUM DAYS OF TREATMENT LIMITATIONS LISTED
IN YOUR POLICY/CERTIFICATE.
 
   
32
  ATTENDING PHYSICIAN VISITS MUST BE BY A PHYSICIAN OTHER THAN THE SURGEON.
REFER TO THE BENEFITS SECTION IN YOUR PLAN.
 
   
33
  DOCTOR VISITS ARE LIMITED TO FORTY VISITS PER ILLNESS OR INJURY

HM copy of Remark Codes- MA Claims Reassessment project used in 2007

 



--------------------------------------------------------------------------------



 



Exhibit 1
Massachusetts Claims Reassessment Remark Codes

      Code   Description      
36
  THE MAXIMUM BENEFIT ALLOWED FOR THIS TYPE OF SERVICE HAS PREVIOUSLY BEEN PAID.
REFER TO THE CERTIFICATE SCHEDULE PAGE
 
   
42
  CHARGES ARE INELIGIBLE ACCORDING TO YOUR PLAN DEFINITION OF PRE-EXISTING
CONDITIONS. REFER TO DEFINITIONS IN YOUR PLAN.
 
   
46
  THIS LOSS IS EXCLUDED UNDER THE CONTRACT PROVISIONS TITLED “EXCLUSIONS AND
LIMITATIONS”.
 
   
47
  CHARGES NOT ELIGIBLE AS THE CONDITION IS RELATED TO THE SPECIAL EXCEPTIONS
ENDORSEMENT/WAIVER ATTACHED TO YOUR PLAN.
 
   
49
  CHARGES FOR PRE-NATAL AND/OR POST-NATAL CARE ARE NOT COVERED REFER TO THE
EXCLUSIONS AND LIMITATIONS IN YOUR PLAN.
 
   
51
  ELECTIVE STERILIZATIONS ARE NOT ELIGIBLE. REFER TO THE EXCLUSIONS AND
LIMITATIONS IN YOUR PLAN.
 
   
52
  MANIPULATIONS, HEAT AND/OR ULTRA SOUND SERVICES ARE NOT COVERED. REFER TO
EXCLUSIONS AND LIMITAIONS IN YOUR PLAN.
 
   
54
  MEDICINES AND/OR DRUGS ARE NOT COVERED. REFER TO THE EXCLUSIONS AND
LIMITATIONS IN YOUR PLAN.
 
   
59
  SURGERY PERFORMED IN THE PHYSICIANS OFFICE IS NOT COVERED. REFER TO THE
BENEFITS SECTION IN YOUR PLAN.
 
   
63
  PATHOLOGY AND RADIOLOGY, INCLUDING INTERPRETATIONS ARE INELIGIBLE. REFER TO
THE BENEFITS SECTION IN YOUR PLAN.
 
   
66
  THERE IS A 12 MONTH WAITING PERIOD FOR THIS SERVICE.
 
   
82
  TREATMENT OF A SICKNESS IS NOT COVERED FOR THE FIRST 30 DAYS OF COVERAGE.
 
   
89
  NOT ELIGIBLE UNDER YOUR ACCIDENT PLAN OR SPECIFIED DISEASE RIDER. REFER TO
BENEFITS SECTION IN YOUR PLAN.
 
   
90
  THE WAITING PERIOD HAS NOT BEEN MET FOR THIS BENEFIT. PLEASE REFER TO YOUR
POLICY/CERTIFICATE.
 
   
94
  THE BENEFIT RIDER WHICH COVERS THIS TYPE OF SERVICE WAS NOT SELECTED.
 
   
95
  DOCTOR OFFICE VISITS ARE NOT COVERED UNDER YOUR PLAN. REFER TO THE BENEFITS
SECTION IN YOUR PLAN.
 
   
98
  OPEN — FREE FORM REMARK
 
   
99
  OPEN — FREE FORM REMARK
 
   
A7
  ANESTHESIA BENEFITS ARE PAID AT 30% OF THE BENEFIT THAT WAS PAID TO THE
SURGEON. REFER TO THE CERTIFICATE SCHEDULE PAGE.
 
   
A8
  ANESTHESIA BENEFITS ARE PAID AT 30% OF THE SURGEON’S CHARGES. REFER

HM copy of Remark Codes- MA Claims Reassessment project used in 2007

 



--------------------------------------------------------------------------------



 



Exhibit 1
Massachusetts Claims Reassessment Remark Codes

      Code   Description      

  TO THE CERTIFICATE SCHEDULE PAGE.
 
   
AB
  CHARGES ARE NOT COVERED WHEN THE CLAIMANT IS OVER OR UNDER THE AGE
RESTRICTION(S) AS DEFINED BY YOUR COVERAGE.
 
   
AG
  THE MAXIMUM NUMBER OF SERVICES PER CALENDAR QUARTER HAS BEEN MET. REFER TO THE
CERTIFICATE SCHEDULE PAGE.
 
   
B6
  THE DAILY MAXIMUM BENEFIT FOR THIS DATE OF SERVICE HAS BEEN EXHAUSTED. REFER
TO THE CERTIFICATE SCHEDULE PAGE.
 
   
BI
  THE INSURED PERSON’S BENEFIT RIDER WAS NOT INFORCE WHEN THIS SERVICE WAS
RENDERED.
 
   
BL
  WEIGHT MANAGEMENT IS NOT AN ELIGIBLE EXPENSE. REFER TO THE EXCLUSIONS AND
LIMITATIONS IN YOUR PLAN.
 
   
BM
  DURABLE MEDICAL EQUIPMENT IS NOT AN ELIGIBLE EXPENSE.
 
   
BN
  THIS BENEFIT IS PAID IN ACCORDANCE WITH THE MANAGEMENT OF BENEFITS.
 
   
BR
  MAXIMUM ALLOWABLE BENEFITS HAVE BEEN PAID. REFER TO THE CERTIFICATE SCHEDULE
PAGE.
 
   
E0
  THESE CHARGES ARE NOT ELIGIBLE DUE TO YOUR PLAN’S EXCLUSIONS AND LIMITATIONS.
 
   
E2
  THIS IS NOT A COVERED EXPENSE UNDER THE TESTING AND THERAPY BENEFIT. REFER TO
THE RIDER FOR MORE INFORMATION.
 
   
M0
  ANESTHESIA BENEFITS ARE ALLOWABLE ONLY TO THE PROVIDER ADMINISTERING
ANESTHESIA.
 
   
M6
  MENTAL OR NERVOUS DISORDERS WITHOUT DEMONSTRABLE ORGANIC ORIGIN ARE NOT
COVERED UNDER YOUR PLAN.
 
   
M8
  CHARGES FOR MANAGEMENT OF A DIFFICULT PREGNANCY ARE NOT ELIGIBLE. REFER TO THE
BENEFITS SECTION IN YOUR PLAN.
 
   
M9
  THE CHARGES ARE NOT ELIGIBLE UNDER YOUR CATASTROPHIC CARE RIDER.
 
   
N3
  VISION CARE SERVICES, SUPPLIES OR TREATMENT ARE INELIGIBLE REFER TO THE
EXCLUSIONS AND LIMITATIONS IN YOUR PLAN.
 
   
P4
  THERE IS NO COVERAGE FOR THIS SERVICE WHEN RENDERED BY AN OUT-OF-NETWORK
PROVIDER.
 
   
Q1
  THIS AMOUNT REPRESENTS YOUR CO-PAY / COINSURANCE PER DATE OF SERVICE.
 
   
Q2
  THIS RIDER SPECIFICALLY EXCLUDES SPINAL MANIPULATIONS.
 
   
Q3
  BENEFITS HAVE BEEN REDUCED BY YOUR 20% COINSURANCE.
 
   
R6
  A CONDITION WHICH MANIFESTS IN THE 1ST 30 DAYS OF COVERAGE I S INELIGIBLE FOR
12 MONTHS FROM THE INSURED’S EFFECTIVE DATE

HM copy of Remark Codes- MA Claims Reassessment project used in 2007

 



--------------------------------------------------------------------------------



 



Exhibit 1
Massachusetts Claims Reassessment Remark Codes

      Code   Description
 
   
R8
  THESE CHARGES WERE APPLIED TO YOUR IN-NETWORK DEDUCTIBLE.
 
   
S0
  YOUR TESTING & THERAPY BENEFIT COVERS THERAPY ONLY IN RELATION TO A HOSPITAL
CONFINEMENT OR SURGICAL CARE.
 
   
S1
  YOUR CONTRACT LIMITS SPINAL MANIPULATIONS TO ONE PER 90 DAYS. REFER TO THE
BENEFITS SECTION IN YOUR PLAN.
 
   
T0
  SUPPLIES, INJECTABLES AND EQUIPMENT ARE NOT DEFINED AS A COVERED EXPENSE IN
YOUR PLAN.
 
   
T1
  THE 30 DAY WAITING PERIOD HAS NOT BEEN MET FOR THIS BENEFIT.
 
   
T3
  THIS IS NOT A COVERED EXPENSE DUE TO THE POLICY DEFINITION OF A SICKNESS.
REFER TO THE DEFINITION IN YOUR PLAN.
 
   
T8
  SURGICAL PROCEDURES PERFORMED IN A DOCTOR’S OFFICE ARE NOT LISTED AS A COVERED
EXPENSE ON YOUR PLAN.
 
   
T9
  THIS TYPE OF SERVICE IS NOT COVERED FOR THE FIRST 6 MONTHS AFTER YOUR
EFFECTIVE DATE.
 
   
TC
  THESE CHARGES WERE APPLIED TO YOUR OUT-OF-NETWORK DEDUCTIBLE.
 
   
U0
  NOT MEDICALLY NECESSARY AND/OR RELATED TO A SICKNESS OR INJURY.

HM copy of Remark Codes- MA Claims Reassessment project used in 2007

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[Date]
Claim Department 9151 Boulevard 26
P.O. Box 822122
North Richland Hills, TX 76182-2 122
[name1 [address] [address]
Re: Certificate #
Dear [personalized]:
As part of a settlement and in cooperation with the Massachusetts Division of
Insurance, The MEGA Life and Health Insurance Company, Mid-West National Life
Insurance Company of Tennessee and The Chesapeake Life Insurance Company (“the
Company”) have agreed to implement a Claim Reassessment Process (hereafter
referred to as “the process”)1. The process is being conducted in an effort for
you to have certain claims you feel should have been covered under your plan
reassessed. However, if you believe that your claim(s) were administered
according to your understanding of the coverage, you are not required to
participate in the process.
The Company and the Massachusetts Division of Insurance have developed criteria
in which the process will be conducted. Additionally, the process will be
monitored by the Massachusetts Division of Insurance.
Please find attached to this letter a Claims Reassessment Form (hereafter
referred to as “the form”). The form provides us the circumstances in which you
believe your claim(s) warrant reassessment. We will rely on the information in
the form when conducting a review of your claim(s). Please note, you must
provide complete information in the form and details regarding why you believe a
claim should be reconsidered. Forms that do not include the reasons why a claim
should be reconsidered will not qualify for this Claim Reassessment Process.
The form must be completed and returned to us, post marked within 67 days from
the date of this letter. Although not required, if you want to ensure your form
is received on time we suggest submitting it via certified mail. After reviewing
your form, if additional information is still needed in order to reassess your
claim(s) we will contact you.
All claims considered under the process will be administered according to the
deductible, co-insurance and co-payments set forth in the certificate of
insurance you had in force at the time of the claim.
The Company will make a decision regarding your claims within 60 days from
receipt of your form. Once our review is completed, we will notify you of the
decision and if any additional benefits were considered for processing.
We recognize that you may not be able to recall the details of your claim(s). If
you require additional information or assistance please contact us at
[X-XXX-XXX-XXX], and the Company may be able to provide more detail regarding
the denied claims.
We appreciate this opportunity to serve your insurance needs.
Sincerely,
 

1   A copy of the agreement is available on the Division of Insurance’s web site
at www.mass.gov/doi

HM 08/04/09

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
[Signature]
Reassessment Letter Number: XXXX
HM 08/04/09

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
MASSACHUSETTS CLAIM REASSESSMENT FORM

          Name: John Doe   Certificate Number: xxxxxxxxxxx    

The following information is required in order to go through the Claim
Reassessment Process.

  1.   In order to have your claims considered under the process, you must
provide the specific details as to why you believe you had coverage under your
plan for a claim that was denied.         Please indicate what type of benefit
you felt should have been covered under your plan below. Please print and
include specific details. Forms that do not include the reasons why a claim
should be reconsidered will not qualify for this Claim Reassessment Process.

o Child Well Care/Routine Care/Physicals
     
 
     
 
o Outpatient Lab/X-Ray
     
 
     
 
o Office visits for sickness/illness       o No limitation on number of office
visits
     
 
     
 
o Benefits not subject to o deductible o co-insurance o maximum limitations
     
 
     
 
o Other
I thought I had specific coverage for:
     
 
     
 
     
 
REASSESSMENT LETTER NUMBER: XXXX 8-4-09
Page 1 of 2

 



--------------------------------------------------------------------------------



 



EXHIBIT 3
MASSACHUSETTS CLAIM REASSESSMENT FORM

2.   During the sale presentation, the Company’s agent reviewed a brochure
explaining the insurance coverage with me.
o Yes      o No      o I do not recall   3.   I was provided a copy of the
brochure explaining my health insurance plan when I applied for coverage with
the Company.
o Yes      o No       o I do not recall   4.   I read the Certificate of
Insurance’s benefit exclusions, limitation and/or benefit maximums before
initiating the health care treatments for the claims subsequently denied by the
Company.
o Yes      o No      o I do not recall

We recognize you may not be able to recall the details of your claims and the
Company may be able to assist you. Please call toll free [xxx-xxx-xxx] to speak
to a Company representative if you need assistance or have any questions about
the completion of this form

                Name (Please Print)        Signature

                          Date:

  Daytime contact number                   



Please mail this form to:
     Address 1
     Address 2
     City, State Zip
     Attention: XXX
REASSESSMENT LETTER NUMBER: XXXX 8-4-09
Page 2 of 2

 



--------------------------------------------------------------------------------



 



Exhibit 4-Massachusetts Reassessment Process

1.   In order to obtain the required data set for the initial reassessment
letters the Company will carry out the following steps:

  a.   Identify the population of Massachusetts certificate holders with
certificates issued during the designated time frame; and     b.   Conduct an
analysis to determine if those certificate holders received a Benefit
Confirmation Program (“BCP”) telephone call or letter; and     c.   Of those
certificate holders who did not receive a telephone call or letter, the Company
will conduct an analysis of those certificate holders’ claims to determine if
any were denied in whole for the specified remark codes as listed in Exhibit 1;
and     d.   Based on the set criteria for the reassessment process, which will
be submitted to and reviewed by the Division, the Company will generate a
listing of the final reassessment population; and     e.   Organize up to three
mailings (as necessary)* and a final mailing, all including a self-addressed
unstamped envelope.

The estimated time to complete the above steps would be 60 days to complete the
initial mailing.

2.   Returned mail

  a.   Receipt of return mail is logged and date stamped.     b.   Company’s
procedures for returned mail will be followed.     c.   Research is done to
obtain a valid address.     d.   For certificate holders whose initial mail
notice is undeliverable and for whom the Company is unable to locate a new
address, the Company will utilize external resources to try and locate a valid
address.     e.   All returned mail that the Company subsequently locates a
valid address will be resent in the final mailing. The Company will send a file
of persons with invalid addresses to the Division so that the Division can work
with other entities to obtain more current addresses for the final mailing.    
f.   A reassessment letter will be sent in the final mailing to those
certificate holders for whom an updated address is obtained.

3.   On coverage that was issued on or after May 15, 2009

  a.   The Company will generate a report to identify those claimants with
certificates issued on or after May 15, 2009 that did not receive a BCP call or
letter and who had claims denied in whole for the specified remark codes.     b.
  A reassessment letter will be sent in the final mailing for those certificate
holders with certificates issued on or after May 15, 2009 and who did not
receive a BCP call or letter and who had claims denied in whole for the
specified remark codes.

4.   The following steps will be included in the reassessment process:

 

*   Conducting three (3) separate mailings will allow Company resources to focus
on the reassessment efforts within the set time frames.

      HM/Corporate Compliance/VAD    

 



--------------------------------------------------------------------------------



 



Exhibit 4-Massachusetts Reassessment Process
First Step:
Upon receipt of all forms and correspondence from a respondent an initial team
(Triage Team) will review. This team will review the documents received and
determine next course of action.

  a.   If item 1 of the form is blank — If information as to why the certificate
holder believed certain claims should have been covered under their plan was not
provided, as instructed in the form, the certificate holder will be sent a
letter stating they do not qualify for the process.     b.   If form is not
signed — A requirement to participate in the process is to sign the form; if the
form is not signed the form will be returned to the certificate holder
requesting a signature. If a signed form is not sent postmarked from the
certificate holder within 30 days a letter will be sent to the certificate
holder stating they do not qualify for the process.     c.   If a form is
postmarked after 67 days from the date the Company mailed the notice, a letter
will be sent to the certificate holder stating they do not qualify for the
process.

Second Step:
After the first step is completed all remaining correspondence will be sent to a
second team (Qualifying Team) to review and determine the next course of action.
This team will be responsible for determining if the certificate holder
qualifies for the process, does not qualify for the process or if further review
is required.

  a.   Forms lacking specific detail — For forms that do not provide the
specific information as to why the certificate holder believed certain claims
should have been covered under their plan, a letter will be sent to the
certificate holder advising that the Company requires additional information in
order to consider claims for the process. The letter will instruct the
certificate holder to submit the additional information postmarked within
37 days from the date of the letter. If the additional information is not
postmarked within 37 days, the Company will send a final letter to the
certificate holder stating they do not qualify for the process.     b.  
Clarification needed — Forms that provide a reason as to why the claim should be
reconsidered but may need additional detail or information to complete the
process will undergo a clarification process. The Company will initiate contact
with the certificate holder. If after three attempts the certificate holder does
not respond a letter will be sent advising that the Company requires additional
information in order to consider claims for the process. The letter will
instruct the certificate holder to submit the additional information postmarked
within 37 days from the date of the letter. If the additional information is not
postmarked within 37 days, the Company will send a final letter to the
certificate holder stating they do not qualify for the process.     c.   Case is
qualified for the process — Forms that provide the specific information as to
why the certificate holder believes certain claims should have been covered
under their plan will be accepted for reconsideration of the claim.     d.  
Review with the Massachusetts Division of Insurance is required — For unique
situations which may fall outside of the criteria described above, the Company
will

 

*   Conducting three (3) separate mailings will allow Company resources to focus
on the reassessment efforts within the set time frames.

      HM/Corporate Compliance/VAD    

 



--------------------------------------------------------------------------------



 



Exhibit 4-Massachusetts Reassessment Process
convene a call with the Massachusetts Division of Insurance to discuss the case
and come to an agreed solution on how to resolve the case. Both parties will
work to schedule such calls to ensure that the time-frames for the reassessment
process are met.
Third Step:
After the second step is completed, those cases where certificate holders
qualify for the process will be sent to a third team (Claims Review Team). The
Claims Review Team will review the certificate holders claims that were denied
in total for services related to the specific information the certificate holder
stated on the forms.
Fourth Step:
After all claims for the certificate holder are identified as requiring
reprocessing, the information will be provided to a fourth team (Claims
Remediation Team). The Claims Remediation Team will complete the following
steps:

  a.   Reprocess all applicable claims     b.   Issue all applicable checks,
Explanations of Benefits (EOB) and final letters

5.   The Company will maintain records and will submit reports beginning in
November 2009 to the Division regarding the remediation process and its results.
Reporting will continue through the end of the claims reassessment process.

  a.   The following elements will be included in the record documentation:

  i.   The Company will maintain the original data set for all mailings.     ii.
  The Company will image all documentation to and from the insured/claimant.    
iii.   The Company will maintain a secure image of all documentation related to
the reassessment process.

  b.   The report will include the information in a format approved by the
Division. Reporting will be provided monthly or less frequently as agreed with
the Division.

 

*   Conducting three (3) separate mailings will allow Company resources to focus
on the reassessment efforts within the set time frames.

      HM/Corporate Compliance/VAD    

 